555 F.2d 144
95 L.R.R.M. (BNA) 3109
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.FEDERATED PUBLICATIONS, INC., d/b/a the Enquirer and News, Respondent.
No. 76-1300.
United States Court of Appeals,Sixth Circuit.
May 9, 1977.

Elliott Moore, Deputy Associate Gen. Counsel, N. L. R. B., William Wachter, Mary Schuette, Washington, D. C., for petitioner.
Gregory Thornton, Albert Dolata, John B. Jaske, Rochester, N. Y., for respondent.
ORDER
Before WEICK and EDWARDS and CELEBREZZE, Circuit Judges.


1
This matter is before the Court upon the petition of the National Labor Relations Board to enforce its order finding respondent guilty of violation of Section 8(a)(1) and 8(a)(5) of the National Labor Relations Act.  The Board's Decision and Order, issued on June 27, 1975, is reported at 221 NLRB No. 128.  We are satisfied that the Order of the Board is supported by substantial evidence on the record.


2
NOW, THEREFORE, IT IS ORDERED that the Order of the Board be, and it hereby is enforced.  Judge Weick would deny enforcement.